Judgment unani*1093mously affirmed. Memorandum: The requests for an adjournment and a mistrial, based upon defendant’s alleged need to obtain further psychiatric evaluations, were properly denied. Defendant had ample opportunity to obtain such evaluations in support of a possible insanity defense prior to the commencement of trial (see, People v Herring, 225 AD2d 1065; People v Santos, 179 AD2d 790, 791, lv denied 79 NY2d 953). County Court did not abuse its discretion in denying the motion for recusal (see, People v Montgomery, 224 AD2d 914). Contrary to defendant’s contention, the court had the benefit of an updated presentence report. The sentence imposed is not unduly harsh or severe.
The court properly denied without a hearing defendant’s challenge to the panel of prospective jurors (see, CPL 270.10). The affidavit supporting that challenge fails to set forth sufficient facts substantiating defendant’s allegation that the process of selecting prospective jurors in Niagara County resulted in the systematic exclusion of African Americans (see, People v Mitchell, 155 AD2d 695, lv denied 75 NY2d 815; People v Liberty, 67 AD2d 776, 777). We note that, following defendant’s trial, Judiciary Law § 506 was amended to further the interest of both the defendant and the State in ensuring that the jury pool is drawn "from a fair cross-section of the community” (Judiciary Law § 500; see, People v Guzman, 60 NY2d 403, cert denied 466 US 951; Marcus v Levin, 198 AD2d 214, appeal dismissed 83 NY2d 847, cert denied 513 US 860). The amendment expands the source of names of prospective jurors to include "persons applying for or receiving aid to dependent children, medical assistance or home relief [and] persons receiving state unemployment benefits” (L 1994, ch 442, § 2). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Attempted Murder, 2nd Degree.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.